NYE, Chief Justice,
concurring.
I concur in the result. Judge Leo Longo-ria, the incumbent Justice of the Peace, *872seeks to remove the name of Gabriel Martinez from the Democratic primary election ballot to be held May 5, 1984. Gabriel Martinez, instead of paying the scheduled filing fee, submitted a petition with 104 names to the secretary of the Cameron County Democratic Executive Committee. The chairman of the Democratic Executive Committee, after crossing off some of the names on the petition, determined that there were sufficient names for Martinez’ name to be placed on the Democratic primary ballot. This action was approved by the Cameron County Democratic Executive Committee.
Judge Longoria seeks to have Martinez’ name removed from the ballot because there was an incorrect number of names on the petition. In his application, he sets forth various reasons why the requisite number of names is improper. Some of the reasons appear to be good as a matter of law. Other reasons and other names would require this Court to “unfind” the factual determination heretofore decided by the county Democratic Executive Committee. Since this Court cannot determine factual issues, there is no basis for setting aside the county chairman’s ruling and the action of the county Democratic Executive Committee as a matter of law.
I agree the Petition for Writ of Mandamus should be denied.